Citation Nr: 0403906	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  00-22 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling, to include 
the issue of whether a compensable rating is warranted prior 
to June 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
August 1962, from June 11, to June 16, 1963, from 
September 10, to September 12, 1963, and from November 1966 
to September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Washington, DC, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied a compensable rating for bilateral 
hearing loss.  A notice of disagreement (NOD) was received in 
March 2000.  A statement of the case (SOC) was issued in 
October 2000, and a statement received in lieu of a 
substantive appeal (SA) was received in November 2000.  By 
rating decision of July 2002, a 10 percent evaluation was 
granted for bilateral hearing loss, effective June 24, 2002.  
A supplemental statement of the case (SSOC) was also issued 
in July 2002.   The United States Court of Appeals for 
Veterans Claims (Court) indicated that a claimant will 
generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1992).  Therefore, this claim is still in appellate 
status.  

The veteran testified at a Central Office hearing in 
July 2003, and pursuant to 38 U.S.C.A. §§ 7101(c) and 
7107(c), the undersigned has been designated by the Chairman 
of the Board of Veterans' Appeals as a Veterans Law Judge to 
conduct the hearing on appeal, and to make the final 
determination of the claim.  


REMAND

This appeal is Remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.

The veteran and his representative contend, in essence, that 
the veteran's hearing loss is more severe than the current 
evaluation reflects.  It is also maintained that the 
veteran's hearing loss was severe enough prior to June 2002, 
to warrant a compensable evaluation.  

A review of the record reflects that after the hearing 
conducted in July 2003, the veteran submitted medical 
evidence, (from his employer apparently), reflecting hearing 
loss in 1998 that does not appear consistent with findings 
noted when the veteran was examined for VA purposes in 2002.  
In view of this, it is appropriate to have the veteran 
undergo a more current examination to best ascertain the 
extent of his disability.  

In addition to the foregoing, during the pendency of the 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
expanded VA's duty to notify and duty to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  While the veteran was provided notice 
of the VCAA, regarding claims of service connection, he was 
not advised of his rights and obligations under the VCAA in 
the context of a claim for increase.  This procedural defect 
will need to be corrected.   


Under the circumstances, this case is REMANDED for the 
following action:  

1.  Ensure that all notice and 
development required by the VCAA has been 
done.   The veteran should be 
specifically informed about any 
information and evidence not of record 
that is necessary to substantiate the 
claim; the information and evidence that 
VA will seek to provide; the information 
and evidence he is expected to provide; 
and he should be requested to provide 
copies of any evidence in his possession 
that pertains to the claim not currently 
of record.  Additionally, the veteran 
should be informed of the evidentiary 
requirements for increased ratings.  

2.  The veteran should be scheduled for 
an audiologic evaluation to ascertain the 
nature and extent of his service 
connected hearing loss.  Any indicated 
tests or studies should be accomplished, 
and the claims file should be made 
available to the examiner to ensure that 
person is aware of the veteran's 
pertinent history.  The report of this 
examination should then be associated 
with the claims file.  

3.  Thereafter, readjudicate the claim.  
If the benefits sought on appeal remain 
denied, prepare a supplemental statement 
of the case (SSOC) and send it to the 
veteran.  Also provide an appropriate 
period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




